250 F.2d 744
58-1 USTC  P 9251
George L. SCHARPE and William Fred Scharpf, executors of theestate of Louis C. Scharpf, Appellants,v.UNITED STATES of America, Appellee.
No. 15605.
United States Court of Appeals Ninth Circuit.
Dec. 13, 1957.

Appeal from the United States District Court for the District of Oregon; Gus J. Solomon, Judge.
Davidson, Duffy & Stout, Charles P. Duffy, carl E. Davidson, Portland, Or., for appellants.
Charles K. Rice, Asst. Atty. Gen., Charles B. E. Freeman, Lee A. Jackson, Harry Baum, Attys., Department of Justice, Washington, D.C., C. E. Luckey, U.S. Atty., Edward J. Georgeff, Asst. U.S. Atty., Portland, Or., for appellee.
Before MATHEWS, POPE and LEMMON, Circuit Judges.
PER CURIAM.


1
On the grounds and for the reasons stated in its opinion (Scharpf v. United States, D.C., 157 F. Supp. 434), the judgment of the District Court is affirmed.